Title: Board of Visitors, University of Virginia, 13 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Friday, July 13. The Rector still confined to his bed. The board met, present James Monroe, George Loyall, John H. Cocke,
                            Joseph C. Cabell and Chapman Johnson.
                        
                        
                            
                                
                            
                        
                    